Exhibit 10.1

AMENDMENT NO. 1
TO

THIRD AMENDED AND RESTATED PRECIOUS

METALS AGREEMENT

THIS AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED PRECIOUS METALS AGREEMENT
(this “Amendment”) is made as of March 31, 2011, by and among THE BANK OF NOVA
SCOTIA, a Canadian chartered bank (the “Metal Lender”); MATERION CORPORATION
(f/k/a Brush Engineered Materials Inc.), an Ohio corporation (“BEM”); MATERION
ADVANCED MATERIALS TECHNOLOGIES AND SERVICES INC. (f/k/a Williams Advanced
Materials Inc.), a New York corporation (“WAM”); MATERION TECHNICAL MATERIALS
INC. (f/k/a Technical Materials, Inc.), an Ohio corporation (“TMI”); MATERION
BRUSH INC. (f/k/a Brush Wellman Inc.), an Ohio corporation (“BWI”); MATERION
TECHNOLOGIES INC. (f/k/a Zentrix Technologies Inc.), an Arizona corporation
(“ZTI”); MATERION BREWSTER LLC (f/k/a Williams Acquisition, LLC), a New York
limited liability company d/b/a Pure Tech (“Pure Tech”); MATERION PRECISION
OPTICS AND THIN FILM COATINGS CORPORATION (f/k/a Thin Film Technology, Inc.), a
California corporation (“TFT”); MATERION LARGE AREA COATINGS LLC (f/k/a
Techni-Met, LLC), a Delaware limited liability company (“TML”); MATERION
ADVANCED MATERIALS TECHNOLOGIES AND SERVICES CORP. (f/k/a Academy Corporation),
a New Mexico corporation (“AC”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND
SERVICES LLC (f/k/a Academy Gallup, LLC), a New Mexico limited liability company
(“AG”); and such other Subsidiaries of BEM who may from time to time become
parties by means of their execution and delivery with the Metal Lender of a
Joinder Agreement under the Precious Metals Agreement (as defined below). BEM,
WAM, TMI, BWI, ZTI, Pure Tech, TFT, TML, AC, AG and such Subsidiaries are herein
sometimes referred to collectively as the “Customers” and each individually as a
“Customer”.

WITNESSETH:

WHEREAS, the Metal Lender and the Customers are parties to a certain Third
Amended and Restated Precious Metals Agreement, effective as of October 1, 2010
(the “Precious Metals Agreement”); and

WHEREAS, the parties hereto desire to amend certain provisions of the Precious
Metals Agreement as hereinafter provided;

NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby amend the Precious Metals Agreement and agree, effective
as of the date first written above, as follows:.

1. Amendments.

(a) The definition of “Applicable Margin” appearing in Section 1 of the Precious
Metals Agreement is hereby amended by deleting the pricing grid appearing
therein and replacing it with the following:

          Leverage Ratio     (Exclusive of Consignment)   Applicable Margin
>3.75x
    4.00 %
 
       
< or = 3.75x but >2.50x
    3.75 %
 
       
< or = 2.50x but >1.25x
    3.25 %
 
       
< or = 1.25x
    2.75 %
 
       

(b) The definition of “Consignment Limit” appearing in Section 1 of the Precious
Metals Agreement is hereby amended by deleting the text “One Hundred Forty
Million Dollars ($140,000,000)” appearing therein and replacing it with the
following text: “One Hundred Seventy-Five Million Dollars ($175,000,000)”.

(c) The definition of “Stored Precious Metal Limit” appearing in Section 1 of
the Precious Metals Agreement is hereby amended and restated in its entirety to
read as follows:

“Stored Precious Metal Limit” means the least of (a) $48,000,000, (b) the value
(as determined in accordance with Section 2.2 hereof) of 30,000 ounces of Gold
or the equivalent thereof with respect to any other Precious Metal, and (c) the
amount of insurance coverage obtained and in effect from time to time with
respect to Stored Precious Metal pursuant to Section 4.7 hereof.

(d) Section 9.23(b) of the Precious Metals Agreement is hereby amended by
deleting the text “$20,000,000” appearing therein and replacing such text with
“$50,000,000”.

(e) Section 9.23(c) of the Precious Metals Agreement is hereby amended by
deleting the text “$10,000,000” appearing therein and replacing such text with
“$20,000,000”.

2. Representations and Warranties. To induce the Metal Lender to enter into this
Amendment, each Customer hereby represents and warrants to the Metal Lender
that: (a) such Customer has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to fulfill its obligations
hereunder and to consummate the transactions contemplated hereby; (b) the making
and performance by such Customer of this Amendment do not and will not violate
any law or regulation of the jurisdiction of its organization or any other law
or regulation applicable to it; (c) this Amendment has been duly executed and
delivered by such Customer and constitutes the legal, valid and binding
obligation of such Customer, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and except
as the same may be subject to general principles of equity; and (d) on and as of
the date hereof, after giving effect to this Amendment, no Default or Event of
Default exists under the Precious Metals Agreement.

3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.

4. Integration. The Precious Metals Agreement, as amended hereby, together with
the other Precious Metal Documents, is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by the Precious
Metals Agreement. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by the
Precious Metals Agreement, as amended hereby, and no party is relying on any
promise, agreement or understanding not set forth in the Precious Metals
Agreement, as amended hereby. The Precious Metals Agreement, as amended hereby,
may not be amended or modified except by a written instrument describing such
amendment or modification executed by the Customers and the Metal Lender. The
parties hereto agree that this Amendment shall in no manner affect or impair the
liens and security interests evidenced or granted by the Precious Metals
Agreement or in connection therewith.

5. Ratification. Except as amended hereby, the Precious Metals Agreement shall
remain in full force and effect and is in all respects hereby ratified and
affirmed.

6. Signatures. This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, each of which shall be an original and all of which shall together
constitute one and the same agreement. Delivery of an executed signature page of
this Amendment by electronic transmission shall be effective as an in hand
delivery of an original executed counterpart hereof.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed by their duly authorized officers as of the date first written above.

      CUSTOMERS:    
MATERION CORPORATION
By: /s/ Michael C. Hasychak
Michael C. Hasychak
Vice President, Treasurer and Secretary
  MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES INC.
By: /s/ Michael C. Hasychak
—
Michael C. Hasychak
Vice President, Treasurer and Secretary
MATERION TECHNICAL MATERIALS INC.
By: /s/ Michael C. Hasychak
  MATERION BRUSH INC.
By: /s/ Michael C. Hasychak
 
   
Michael C. Hasychak
Vice President, Treasurer and Secretary
  Michael C. Hasychak
Vice President, Treasurer and Secretary
MATERION TECHNOLOGIES INC.
By: /s/ Michael C. Hasychak
  MATERION BREWSTER LLC
By: /s/ Michael C. Hasychak
 
   
Michael C. Hasychak
Chief Financial Officer and Secretary
  Michael C. Hasychak
Treasurer
MATERION PRECISION OPTICS AND THIN FILM
COATINGS CORPORATION
By: /s/ Gary W. Schiavoni


--------------------------------------------------------------------------------


Gary W. Schiavoni
Secretary
  MATERION LARGE AREA COATINGS LLC
By: /s/ Gary W. Schiavoni
Gary W. Schiavoni
Asst. Secretary and Asst. Treasurer



MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES CORP.
By: /s/ Richard W. Sager
Richard W. Sager
  MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES LLC

By: /s/ Richard W. Sager
 
   
President
  Richard W. Sager
Manager
METAL LENDER:
 

 
 

THE BANK OF NOVA SCOTIA
By: /s/ Bimaldas
 
By: /s/ Sangeeta Shah
 
   
Name: Bimaldas
Title: Director
  Name: Sangeeta Shah
Title: Associate Director

